DETAILED ACTION
This communication is a first office action on the merits. Claims 1-30, as originally filed are currently pending and have been considered below.

Election/Restrictions
Applicant's election with traverse of Species A in the reply filed on 01 March 2021 is acknowledged.  The traversal is on the ground(s) that there are errors in the Election of Species Requirement.  This is not found persuasive.
A) Applicant contends that the species requirement is improper because it is based on the patent drawings without regard to the claims. This is not persuasive. The species in the Application were identified by their designation within Applicant’s disclosure including the claims. For example, as noted below claims are withdrawn below as reading upon non-elected Species E wherein a supporting cover is disposed inside the first installation chamber.
B) Applicant argues that the requirement is improper because the Office Action does not indicate any generic claim. As noted above and below there are claims present directed to the non-elected independent and distinct species. Mere identification of the generic claims by the Examiner does not preclude the presence of independent and distinct species nor is this considered to be an error.
C) Applicant further argues that the election of species requirement is improper because the species are not mutually exclusive and the office fails to discuss disclosed relationships between the species. Again as discussed above and below, the presence of claims that do not read on the elected species render this argument moot.

E) Finally, Applicant has argued the election of species requirement is improper because the office fails to establish search and/or examination burden. The claims as included describe features that would require a greater search burden since they would require further text searching and image searching to further distinguish each and every individual feature of the non-elected species.
The requirement is still deemed proper and is therefore made FINAL.
Claims 4, 21-23 and 26-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-20 and 24-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fiedler (U.S. Patent Publication No.  2011/0339232, cited by applicant).
Regarding claim 1, Fiedler discloses an apparatus comprising:

an abutting structure (Fig. 3A shows wherein latching portion 210 has an outward facing abutting structure) at a first end of the column structure; and
a male engaging structure (Fig. 3A shows a ledge and inset circumferential region under the abutting structure) adjacent to the abutting structure and formed around a circumference of the column structure;
an installation chamber (Fig. 3A shows an opening for holding magnet 22) formed inside at least the abutting structure and the male engaging structure of the column structure of the male locking portion, the installation chamber being accessible via a second end of the column structure opposite the first end (Fig. 3A as shown); and
a male magnetic component (22) installed into the installation chamber via the second end of the column structure so that the male magnetic component is inside at least the abutting structure of the male locking portion of the male buckling component (Fig. 3A as shown).

Regarding claim 2, Fiedler further discloses wherein the abutting structure of the male locking portion includes an inclined structure (Fig. 3A as shown).

Regarding claim 3, Fiedler further discloses wherein the male engaging structure of the male locking portion includes a hook slot (undercut region under abutting head as shown in Fig. 3A).



Regarding claim 6, Fiedler further discloses at least one strap coupled to the base (Paragraph 3, line 2 describes wherein a belt can be attached, the crossbar in Fig. 2 opposite from the hinge is a location where the belt can be attached).

Regarding claim 7, Fiedler further discloses in combination with a cloth surface to which the male buckling component is fixed via the at least one strap coupled to the base (Paragraph 3 describes wherein the device can be used as a closure for a bag wherein bags can be made with a cloth surface).

Regarding claims 8 and 9, Fiedler further discloses at least one assembling portion (Fig. 1 and 2 show a cross bar) for installing at least one strap, wherein the at least one assembling portion includes at least one through hole for the at least one strap (Figs. 1 and 2 as shown wherein the crossbar provides a hole).

Regarding claim 10, Fiedler further disclose the at least one assembling portion includes two assembling portions opposite to each other (23 serves a secondary fastening mechanism); and each assembling portion of the two assembling portions includes a through hole (Fig.1 as shown).


Regarding claim 11, Fiedler further discloses wherein:

the abutting structure of the male locking portion is configured to push and deform the female locking portion when the male locking portion engages the female locking portion along the connecting direction (Fig. 4B as shown).

Regarding claim 12, Fiedler further discloses wherein the abutting structure of the male locking portion includes an inclined structure (outer surface of 210) relative to the connecting direction.

Regarding claim 13, Fiedler further discloses wherein the inclined structure of the abutting structure is formed around the circumference of the column structure of the male locking portion (Fig. 2 as shown).

Regarding claim 14, Fiedler further discloses wherein:
the female locking portion is a resilient structure (41); and
the abutting structure of the male locking portion is configured to push and deform the resilient structure of the female locking portion when the male locking portion engages the female locking portion along the connecting direction so that the female locking portion slides to engage with the engaging structure of the male locking portion (Fig. 4B as shown).
Regarding claim 15, Fiedler further disclose wherein:
the resilient structure of the female locking portion includes at least one resilient arm (Fig. 3A shows wherein the engaging head/lip extends from an upward extending arm) coupled to a corresponding at least one engaging head (Fig. 3A shows wherein the engaging head/lip extends from an upward extending arm), the at least one resilient arm biasing the corresponding at least one engaging head to engage with the engaging structure of the male locking portion (Fig. 3B as shown);
the corresponding at least one engaging head includes an engaging head inclined structure (Fig. 3 as shown); and
the inclined structure of the abutting structure of the male locking portion cooperates with the engaging head inclined structure so that the abutting structure slides across the corresponding at least one engaging head to engage structure with the corresponding at least one engaging head (Figs. 4B and 4C as shown).

Regarding claim 16, Fiedler further discloses wherein:
the corresponding at least one engaging head includes a hook (Fig. 3A shows wherein the head is in the shape of a hook); and
the engaging structure of the male locking portion includes a hook slot to engage with the hook of the corresponding at least one engaging head (Fig. 3A shows an underhanging ledge serving as the hook slot).

Regarding claim 17, Fiedler further discloses in combination with the female buckling component to form the magnetic buckling assembly (Fig. 1 as shown).

Regarding claim 18, Fiedler further discloses wherein the at least one resilient arm and the corresponding at least one engaging head of the female locking portion includes one of:
one resilient arm and one corresponding engaging head;
two resilient arms and two corresponding engaging heads (Fig. 1 shows two halves of 41 wherein each comprising 1 one of the two engaging heads);;
three resilient arms and three corresponding engaging heads;
four resilient arms and four corresponding engaging heads;
five resilient arms and five corresponding engaging heads.

Regarding claim 19, Fiedler further discloses wherein the male buckling component is rotatable relative to the female buckling component around the male locking portion of the male buckling component (Paragraph 23, last 4 lines).

Regarding claim 20, Fiedler further discloses in combination with the female buckling component to form the magnetic buckling assembly (Fig. 1 as shown), wherein the male buckling component is rotatable relative to the female buckling component around the male locking portion of the male buckling component (Paragraph 23, last 4 lines).

Regarding claim 24, Fiedler discloses an apparatus comprising:
a male locking portion (2) having a column structure (21), the male locking portion comprising:

a male engaging structure (Fig. 3A shows a ledge and inset circumferential region under the abutting structure) adjacent to the abutting structure and formed around the circumference of the column structure;
an installation chamber (Fig. 3A shows an opening for holding magnet 22) formed inside the male locking portion; and
a male magnetic component (22) installed into the installation chamber so that the male magnetic component is hidden inside the male locking portion of the male buckling component (Fig. 3A as shown).

Regarding claim 25, Fiedler further discloses
the magnetic buckling assembly comprises a female buckling component (3) including a female locking portion (41) to engage with the male locking portion of the male buckling component along a connecting direction;
the female locking portion is a resilient structure (Paragraph 50, lines 5-7);
the resilient structure of the female locking portion includes at least one resilient arm (Fig. 3A shows wherein the engaging head/lip extends from an upward extending arm) coupled to a corresponding at least one engaging head (Fig. 3A shows wherein the engaging head/lip extends from an upward extending arm), the at least one resilient arm 
the corresponding at least one engaging head includes an engaging head inclined structure (Fig. 3 as shown); and
the inclined structure of the abutting structure of the male locking portion cooperates with the engaging head inclined structure so that the abutting structure slides across the corresponding at least one engaging head to engage the engaging structure with the corresponding at least one engaging head (Figs. 4B and 4C as shown).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LEE whose telephone number is (571)270-5735.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/M.S.L/Examiner, Art Unit 3677                                                                                                                                                                                                        

/Robert Sandy/            Primary Examiner, Art Unit 3677